Exhibit 99.1 JOINT FILING AGREEMENT We, the signatories of the statement to which this Joint Filing Agreement is attached, hereby agree that such statement is filed, and any amendments thereto filed by either or both of us, will be filed on behalf of each of us. Date:April19, 2011 COSA – NOVA FASHIONS LIMITED By: /s/ Miguel S. Goldgrub Miguel S. Goldgrub, also known as Michael Gold President and Secretary MIGUEL S. GOLDGRUB By: /s/ Miguel S. Goldgrub Miguel S. Goldgrub, also known as Michael Gold
